 ORIGINAL Case: 20-10093        Document: 00515832635 Page: 1 Date Filed: 04/22/2021
             Case 7:16-cv-00108-O Document 197 Filed 04/22/21 Page 1 of 4 PageID 4964
     FILED
   April 22, 2021
  KAREN MITCHELL           United States Court of Appeals
CLERK, U.S. DISTRICT
                                for the Fifth Circuit
                                                                                 United States Court of Appeals
                                                                                          Fifth Circuit
      COURT
                                                                                        FILED
                                                                                    April 15, 2021
                                               No. 20-10093                        Lyle W. Cayce
                                                                                        Clerk

                    Franciscan Alliance, Incorporated; Christian Medical
                    and Dental Society; Specialty Physicians of Illinois,
                    L.L.C.,

                                                                     Plaintiffs—Appellants,

                                                   versus

                    Xavier Becerra, Secretary, U.S. Department of Health and Human
                    Services; United States Department of Health and Human
                    Services,

                                                                    Defendants—Appellees,

                                                   versus

                    American Civil Liberties Union of Texas; River City
                    Gender Alliance,

                                                                    Intervenors—Appellees.


                                Appeal from the United States District Court
                                    for the Northern District of Texas
                                          USDC No. 7:16-CV-108 -O
 Case: 20-10093    Document: 00515832635 Page: 2 Date Filed: 04/22/2021
Case 7:16-cv-00108-O Document 197 Filed 04/22/21 Page 2 of 4 PageID 4965



    Before Elrod, Willett, and Engelhardt, Circuit Judges.
    Per Curiam:*
            Religious medical providers challenged a Department of Health and
    Human Services 2016 rule prohibiting discrimination on the basis of
    “termination of pregnancy” and “gender identity.” 1 The providers claimed
    that the rule violated the Administrative Procedure Act by defining “sex
    discrimination” inconsistently with Title IX, the statutory basis for the rule.
    They also claimed that the rule violated the Religious Freedom Restoration
    Act by forcing them to perform abortions and gender-transition surgeries
    against their sincerely held religious beliefs. The district court agreed. It
    vacated the offending provisions of the rule but declined to enter a permanent
    injunction. The providers timely appealed the denial of injunctive relief.
            Since then, the legal landscape has shifted significantly: HHS
    repealed the 2016 rule and finalized a new rule in 2020; 2 the Supreme Court
    interpreted Title VII’s prohibition of “sex discrimination” to include gender
    identity in Bostock v. Clayton County; 3 applying Bostock’s reasoning to Title
    IX, two district courts entered preliminary injunctions against the 2020 rule
    and purported to restore certain provisions of the 2016 rule at the center of
    this case; 4 President Biden issued an executive order declaring that his


            *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
    opinion should not be published and is not precedent except under the limited
    circumstances set forth in 5th Circuit Rule 47.5.4.
            1
             Nondiscrimination in Health Programs and Activities, 81 Fed. Reg. 31,375, 31,467
    (May 18, 2016) (formerly codified at 45 C.F.R. § 92.4 (2016)).
            2
             Nondiscrimination in Health and Health Education Programs or Activities,
    Delegation of Authority, 85 Fed. Reg. 37,160 (June 19, 2020).
            3
                140 S. Ct. 1731 (2020).
            4
               Walker v. Azar, 480 F. Supp. 3d 417, 430 (E.D.N.Y. 2020) (“As a result [of the
    district court’s injunction], the definitions of ‘on the basis of sex,’ ‘gender identity,’ and
    ‘sex stereotyping’ currently set forth in 45 C.F.R. § 92.4 will remain in effect. In addition,
    the Court preliminarily enjoins the defendants from enforcing the repeal.”); Whitman-




                                                  2
 Case: 20-10093    Document: 00515832635 Page: 3 Date Filed: 04/22/2021
Case 7:16-cv-00108-O Document 197 Filed 04/22/21 Page 3 of 4 PageID 4966


                                            No. 20-10093


    administration would apply Bostock’s interpretation of Title VII to other
    statutes prohibiting sex discrimination; 5 the Department of Justice issued
    guidance specifically instructing federal agencies to apply Bostock’s definition
    of sex discrimination to Title IX; 6 and HHS is again considering a new rule. 7
            These developments keep us from reaching the merits of this appeal.
    Whether the providers are pressing the same claim before us as they did in
    the district court is unclear, as are the jurisdictional consequences of the
    evolving state of the law. Indeed, the parties cannot even agree on what kind
    of relief the district court granted. The Department of Justice simply calls it
    a “favorable final judgment;” the ACLU calls it a “declaratory judgment;”
    and the providers call it a “vacatur” of some of the 2016 rule’s provisions.
            On appeal, the providers argue that the district court should have
    granted them injunctive relief against the 2016 rule and the underlying
    statute, that they still suffer a substantial threat of irreparable harm under the
    2016 rule, and that the subsequent developments have only made it clear that
    an injunction should have been granted in the first place. In response, the



    Walker Clinic, Inc. v. HHS, 485 F. Supp. 3d 1, 64 (D.D.C. 2020) (“HHS will be
    preliminarily enjoined from enforcing the repeal of the 2016 Rule’s definition of
    discrimination ‘[o]n the basis of sex’ insofar as it includes ‘discrimination on the basis of
    . . . sex stereotyping.’”). The Walker court specifically disagreed with HHS’s assertion
    that, after the district court’s judgment in this case, “the sex stereotyping provision ha[s]
    no real-world effect.” Walker, 480 F. Supp. 3d at 427 (internal quotation marks and citation
    omitted).
            5
                Exec. Order No. 13,988, 86 Fed. Reg. 7023 (Jan. 20, 2021).
            6
             Pamela S. Karlan, Principal Deputy Assistant Att’y Gen., U.S. Dep’t of Justice,
    C.R. Div., Memorandum re: Application of Bostock v. Clayton County to Title IX of the
    Education Amendments of 1972 (Mar. 26, 2021).
            7
             See Order, Whitman-Walker Clinic, Inc. v. HHS, No. 20-5331 (D.C. Cir. Feb. 18,
    2021) (staying the appeal from the preliminary injunction in light of ongoing agency
    proceedings).




                                                  3
 Case: 20-10093    Document: 00515832635 Page: 4 Date Filed: 04/22/2021
Case 7:16-cv-00108-O Document 197 Filed 04/22/21 Page 4 of 4 PageID 4967


                                            No. 20-10093


    government contends that the case is moot and that the providers never
    asked the district court for relief against the underlying statute. On remand,
    the district court should consider these issues, and we express no view as to
    their relative merits at this time.
           We REMAND for further proceedings. If a party to this case later
    files a notice of appeal, the appeal shall return to this panel. 8




           8
               See, e.g., Dierlam v. Trump, 977 F.3d 471, 479 (5th Cir. 2020).




                                                  4
